Notice of Non-Responsive Amendment

The amendment filed on 04/14/2022 will not be entered.  The reply is not fully responsive to the prior Office action because the amendment shows shading on two unclaimed areas. The applicant must remove the shading from the unclaimed areas indicated below.


    PNG
    media_image1.png
    104
    274
    media_image1.png
    Greyscale

Fig. 6

Applicant is reminded to carefully review the drawings for consistent and definite disclosure of the claimed portions of the design.

A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d). 

Conclusion
Since the submission appears to be a bona fide attempt to provide a complete reply to the prior office action, applicant is given a shortened statutory period of TWO MONTHS from the mailing date of this letter, whichever is longer, to submit a complete reply. This shortened statutory period supersedes the time period set in the prior Office action. This time period may be extended pursuant to 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ryan Harvey, whose telephone number is (571) 272-7553.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm MT.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower, can be reached at (571) 272-4496.  The USPTO official fax number is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Ryan Harvey/Examiner, Art Unit 2917                                                                                                                                                                                                        June 9, 2022